UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-1 ON FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory ###-##-#### (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1680 – 1140 West Pender St. Vancouver,British ColumbiaCanadaV6E 4G1 Tel: 604-689-4440 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) LML PAYMENT SYSTEMS INC. 1680 – 1140 West Pender St. Vancouver,British ColumbiaCanadaV6E 4G1 Tel: 604-689-4440 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Mark A. Kopidlansky, Esq. Munsch Hardt Kopf & Harr, P.C. 500 N. Akard Street, Suite 3800 Dallas, Texas75201 Tel: 214-855-7580 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. [] If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. [] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Each Class Of Securities To Be Registered Amount to be Registered Offering Price per Share Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, no par value, currently outstanding 4,000,000 (1) (1) (1) Common Stock, no par value, underlying Warrants 400,000 Total 4,400,000 (1) No registration fee is required because the registration fee was paid when the Registration Statement on Form S-1, Registration No. 333-152091, was filed July 2, 2008. The registrant hereby amends this Registration Statement on such date or dates as may by necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission acting pursuant to said section 8(a), may determine. EXPLANATORY NOTE This Post-Effective Amendment No. 1 to Form S-1 on Form S-3 contains an updated prospectus relating to the offering and sale by the selling stockholders of shares of common stock that that have been registered on an effective Registration Statement on Form S-1 (file No. 333-152091).This Post-Effective Amendment No. 1 to Form S-1 on Form S-3 is being filed to convert such Registration Statement on Form S-1 into a Registration Statement on Form S-3.All filing fees payable in connection with the registration of these securities were previously paid in connection with the filing of the original registration statement. The information in this Prospectus is not complete and may be changed.The selling stockholders may not sell their shares until the Registration Statement filed with the Securities and Exchange Commission becomes effective.This Prospectus is not an offer to sell shares and it is not soliciting an offer to buy shares in any state where the offer or sale is not permitted. (Subject to completion, dated January 28, 2009) PROSPECTUS 4,400,000 Shares LML PAYMENT SYSTEMS INC. Common Stock This Prospectus relates solely to the resale by the selling stockholders described on page 11 of this Prospectus (including their pledgees, assignees or other successors-in-interest), of up to 4,400,000 shares of our common stockcomprised of (i) 4,000,000 shares of our common stock that a selling stockholder acquired in a private placement transaction pursuant to a securities purchase agreement dated as of March 26, 2008 and (ii) up to 400,000 additional shares of our common stock issuable upon exercise of common share purchase warrants that we issued to another selling stockholder, in connection with that transaction.The warrants are exercisable at a price of $3.40 per share and are exercisable for a period of five years from the Closing Date. We have agreed to bear all of the expenses incurred in connection with the registration of these shares.The selling stockholders will pay any brokerage commissions and/or similar charges incurred in connection with the sale of the shares. The selling stockholders may offer the shares from time to time through public or private transactions at prevailing market prices or at privately negotiated prices or through any other means described under the heading “Plan of Distribution” beginning on page 12.The selling stockholders may elect to sell all, or a portion of, or none of the shares of common stock being offered hereby.No underwriter or any other person has been engaged to facilitate the sale of securities in this offering We are not selling any shares of common stock in this offering and, therefore, we will not receive any of the proceeds from the sale of the shares by the selling stockholders.Upon exercise of the warrants by the payment of cash, however, we will receive aggregate proceeds of $1,360,000, which is based on an exercise price of $3.40 per share. Our common stock is traded on The NASDAQ Stock Market’s Capital Market, which is the principal market for our common stock, and trades under the symbol "LMLP".On January 26, 2009, the last reported sale price of our common stock on The NASDAQ Stock Market’s Capital Market was $.65 per share. This investment involves a high degree of risk.You should carefully consider the risks and uncertainties described under the heading “Risk Factors” beginning on page 3 of this Prospectus before making a decision to purchase our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus is, TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 3 FORWARD-LOOKING STATEMENTS 10 TRANSACTION WITH MILLENNIUM PARTNERS, L.P. 11 USE OF PROCEEDS 11 SELLING STOCKHOLDERS 11 PLAN OF DISTRIBUTION 12 DESCRIPTION OF SECURITIES 14 INTERESTS OF NAMED EXPERTS AND COUNSEL 15 EXPERTS 15 LEGAL MATTERS 15 WHERE YOU CAN FIND MORE INFORMATION 15 INCORPORATION BY REFERENCE OF IMPORTANT INFORMATION REGARDING LML 15 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 16 ABOUT THIS PROSPECTUS You should rely only on the information contained in or incorporated by reference into this Prospectus or any Prospectus supplement.We and the selling stockholders have not authorized anyone else to provide you with different information.You should not assume that the information contained in or incorporated by reference into this Prospectus or any Prospectus supplement is accurate as of any date other than the date on the front page of those documents.Our business, financial condition, results of operations and prospects may have changed since that date. This Prospectus is an offer to sell only the securities offered hereby, and only under circumstances and in jurisdictions where it is lawful to do so. i PROSPECTUS SUMMARY Unless the context otherwise requires, references in this Prospectus to the “Company”, the “Corporation”,“LML,” “we,” “us” or “our” refer to LML Payment Systems Inc. and its direct and indirect subsidiaries. LML Payment Systems Inc.’s subsidiaries are Beanstream Internet Commerce, Inc., LML Corp., Legacy Promotions Inc., and LHTW Properties, Inc LML Corp’s subsidiaries are LML Patent Corp., and LML Payment Systems Corp.Unless otherwise specified herein, all references herein to “$” are to United States (“U.S.”) Dollars.From time to time the Company has made and may continue to make written or oral “forward-looking statements” including those contained in or incorporated by reference into this Prospectus. These forward-looking statements represent the Company’s present expectations or beliefs concerning future events.The Company cautions that such statements are qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements including those factors identified below in “Risk Factors”. This Prospectus summary highlights selected information contained elsewhere in this Prospectus.You should read the following summary together with the more detailed information regarding our company and the shares of common stock being sold in this offering, which information appears elsewhere in this Prospectus. The Company We are a leading provider of electronic payment and risk management and authentication services primarily to businesses and organizations who use the Internet to receive or send payments. We link merchants selling products or services to customers wanting to buy them and financial institutions who allow the transfer of payments to occur.We have partnership arrangements and certified connections to financial institutions, payment processors and other payment service providers in order to enable our customers to safely and reliably conduct e-commerce.We provide our electronic payment, authentication and risk management services to over 7,000 businesses and organizations in Canada and the United States. Our payment services allow our customers to accept or process a wide array of payments including credit cards, debit cards, electronic fund transfers and ACH transactions.We process Mastercard, VISA, American Express, Diners, JCB, Discover cards on behalf of the majority of Canadian and American merchant account acquirers.We also offer leading risk management solutions to both online and brick and mortar customers who wish to use the Internet as a cost effective means of communicating with their own bank or credit reporting agency. On June 30, 2007, we acquired Beanstream Internet Commerce Inc., a leading provider of Internet-based electronic payment, risk management and authentication services to businesses and organizations in Canada and the United States.We believe the acquisition was complementary to our existing payment processing business.The transaction was a cash, stock and debt transaction valued at $24 million. We operate three separate lines of business: transaction payment processing, intellectual property licensing and check processing/software licensing. Our transaction payment processing services consist predominantly of Internet-based services, while our check processing services involve predominantly traditional and electronic check processing and recovery services that do not utilize the Internet.With the completion of our 2007 acquisition of Beanstream (which had a strong Internet-based product and service offering), we expect that our transaction payment processing services will be our principal line of business for the foreseeable future, while our other lines of business (including the electronic check processing services that we have historically relied on for a significant source of revenue) will become less important to our overall service offerings and less significant to the financial performance of our company. LML was originally incorporated under the laws of the Province of British Columbia, Canada, as a “specially limited company” on January 24, 1974. In October 1997, after receipt of shareholder approval, our directors elected to change our governing corporate jurisdiction to the Yukon Territory, which change became effective in November 1997.Under the Yukon Business Corporations Act, we are a corporation that enjoys limited liability for its shareholders, is governed by its Board of Directors and generally has the powers and capacity attributable to a corporation. The Offering Issuer LML Payment Systems Inc. 1680 – 1140 West Pender St. Vancouver,British ColumbiaCanadaV6E 4G1 Tel: 604-689-4440 Securities offered 4,400,000 shares, consisting of 4,000,000 shares currently issued and outstanding and 400,000 shares underlying outstanding warrants. Common stock authorized 100,000,000 shares. Common stock outstanding 27,116,408 shares as of December 31, 2008 Terms of the Offering The selling stockholders will determine when and how they will sell the common stock offered in this Prospectus Use of proceeds We will not receive any of the proceeds from the sale of shares by the selling stockholders. NASDAQ Capital Market symbol LMLP Risk factors The offering involves a high degree of risk.Please refer to “Risk Factors” beginning on page 3 for a description of the risk factors you should consider. Unless otherwise indicated, the share information in this Prospectus is based on 27,116,408 shares of common stock outstanding as of December 31, 2008.This number excludes the 400,000 shares subject to outstanding warrants and 4,005,000 shares subject to options granted as of December 31, 2008 but not yet exercised, with exercise prices ranging from $2.95 to $6.25 per share. Private Placement and Warrants On March 26, 2008 (the “Closing Date”), we entered into a definitive Securities Purchase Agreement (the “Securities Purchase Agreement”) with Millennium Partners, L.P., an institutional investor organized under the laws of the Cayman Islands (the “Purchaser”).Under the Securities Purchase Agreement, LML and the Purchaser completed a private placement transaction pursuant to which the Purchaser acquired 4,000,000 common shares, without par value (the “Common Stock”), of LML for an aggregate purchase price (the “Purchase Price”) of $7,200,000, or $1.80 per share.See “Selling Stockholders” beginning on page 11 for more information with respect to the Purchaser as well “Transaction with Millennium Partners, L.P.” beginning on page 11. We also entered into a Registration Rights Agreement on the Closing Date with the Purchaser pursuant to which we agreed that we would prepare and file a Registration Statement with the Securities and Exchange Commission covering the resale of the Common Stock sold to the Purchaser.The Registration Rights Agreement also grants “piggyback” registration rights to the Purchaser. If we had failed to file the Registration Statement by the Filing Deadline or if the Registration Statement had not been declared effective by the SEC within a certain time period after filing (each, an “Event”), then we would have been required to pay the Purchaser liquidated damages up to a maximum of six percent (6%) of the aggregate Purchase Price paid by the Purchaser pursuant to the Securities Purchase Agreement.We filed the Registration Statement on Form S-1 on July 2, 2008, before the Filing Deadline and, therefore, were not required to pay any liquidated damages to the Purchaser. Ladenburg Thalmann & Co. Inc. acted as our placement agent and financial advisor in connection with the Transaction (the “Placement Agent”).In consideration thereof, we paid the Placement Agent a placement fee in the amount $468,000 and issued warrants to the Placement Agent to acquire 400,000 shares of our Common Stock (the “Warrants”).The Warrants are exercisable at a price $3.40 per share and are exercisable for a period of five years from the Closing Date. We issued the Common Stock and the Warrants to purchase shares of our common stock in reliance on an exemption from regulation pursuant to Rule 506 and Regulation D promulgated under the Securities Act of 1933, as amended. - 2 - RISK FACTORS Introduction In addition to the normal risks of business, we are subject to significant risks and uncertainties, including those listed below and others described elsewhere in, or incorporated by reference into, this Registration Statement on Form S-3.Any of the risks described herein could result in a significant adverse effect on our results of operations and financial condition and could cause our actual results of operations to differ materially from the results contemplated by the forward-looking statements contained in this report. We have a general history of losses and may not operate profitably in the future. We have incurred losses for the last five fiscal years. Our net losses and negative cash flow may continue for the foreseeable future. As of September 30, 2008, our accumulated deficit was approximately $34,187,796. We believe that our planned growth and profitability will depend in large part on our ability to expand our client base. Accordingly, we intend to invest in marketing, development of our client base and development of our marketing technology and operating infrastructure. If we are not successful in expanding our client base, it will have a material adverse effect on our financial condition and our ability to continue to operate our business. Excessive chargeback losses could significantly affect our results of operations and liquidity. Our agreements with our sponsoring financial institutions and certain payment processors require us to assume and bear the risk of “chargeback” losses.Under the rules of Visa and MasterCard, when a merchant processor acquires card transactions, it has certain contingent liabilities for the transactions processed.This contingent liability arises in the event of a billing dispute between the merchant and a cardholder that is ultimately resolved in the cardholder’s favor.In such a case, the disputed transaction is charged back to the merchant and the disputed amount is credited or otherwise refunded to the cardholder.If we are unable to collect this amount from the merchant’s account, or if the merchant refuses or is unable to reimburse us for the chargeback due to merchant fraud, insolvency or other reasons, we will bear the loss for the amount of the refund paid to the cardholders.In addition, if we are unable to recover these chargeback amounts from merchants, having to pay the aggregate of any such amounts could have a material adverse effect on our results of operations and liquidity. Because a small number of customers have historically accounted for a substantial portion of our revenue, our financial results would be materially adversely affected if we are unable to retain customers. We have had in the past and may have in the future, a small number of customers that have accounted for a significant portion of our revenue.During the fiscal year ended March 31, 2008, revenue from and associated with our three largest customers amounted to approximately 47% of total revenue.During the six months ended September 30, 2008 revenue from and associated with our two largest customers amounted to approximately 29.5% of total revenue.Our revenue could materially decline because of a delay in signing agreements with a single customer or the failure to retain an existing customer. Merchant fraud with respect to Internet-based bankcard and EFT transactions could cause us to incur significant losses. We significantly rely on the processing revenue derived from bankcard and EFT transactions.If any merchant or customer were to submit or process unauthorized or fraudulent bankcard or EFT transactions, depending on the dollar amount, we could incur significant losses which could have a material adverse effect on our business and results of operations and liquidity. Despite systems designed to manage such risk, we cannot guarantee that our systems will prevent fraudulent transactions from being submitted and processed or that the funds set aside to address such activity will be adequate to cover all potential situations that might occur.We do not have insurance to protect us from these losses.There is no assurance that any chargeback or processing reserve will be adequate to offset against any unauthorized or fraudulent processing losses that we may incur.Accordingly, should we experience such fraudulent activity and such losses, our results of operations could be immediately and materially adversely affected. Our reliance on financial institutions, providers of financial payment networks and payment technology vendors could adversely affect our ability to provide our services to our clients on a timely and cost-efficient basis. We rely to a substantial extent on third parties to provide access to networks and technology includingsoftware, data, systems and services. In some circumstances, we rely on a single supplier or limited group of suppliers.For example, we require the services of financial institutions and third-party payment processors for access to payment networks.If any of these processors cease to allow us to access their processing platforms and/or networks, our ability to process credit card, debit card, EFT and ACH payments would be severely impacted and this would, in turn, have a materially adverse impact on our results of operations and liquidity. - 3 - If we are unable to protect our intellectual property rights or if others claim that we are infringing on their intellectual property, we could lose any competitive advantage we may have with respect to our intellectual propertyor we may be required to incur significant costs with respect to the infringement of the intellectual property rights of others. We may be unable to successfully assert patent infringement claims against others and could incur significant costs with respect to asserting such claims.Defending patent infringement claims brought against us could cause us to incur significant costs.The failure to successfully prosecute our patent infringement claims or defend patent infringement claims brought against us could have a material adverse effect upon our business and our financial results. During the three months ended December 31, 2008, one of our subsidiaries filed a patent infringement lawsuit in the U.S. district court for the Eastern District of Texas against multiple financial institutions and other organizations operating in the United States.In the suit, we allege that the defendants have been infringing U.S. Patent No. RE40,220, and we are seeking damages and injunctive and other relief for the alleged infringement of these patents.In addition, we have in the past asserted other patent infringement claims against other third parties.The cost of prosecuting a patent infringement claim against others carries a high degree of uncertainly and is expensive.While we believe our patents to be valid, we face the risk in the current suit and any future patent litigation that we may bring that our patents could ultimately be determined to be invalid or otherwise not infringed by a court, jury or the United States Patent and Trademark Office.Furthermore, all patents have an expiration date and our patent nos. 5,484,988, 6,164,528, 6,283,366, 6,354,491 and RE40,220, regarding electronic check processing, expire on January 16, 2013.Failure to prevail in a patent infringement claim against others would have a material adverse impact on our business and our financial results and our stock price. We could be subject to liability as a result of security breaches, service interruptions by cyber terrorists or fraudulent or illegal use of our services. Because some of our activities involve the storage and transmission of confidential personal or proprietary information, such as credit card numbers and bank account numbers, and because we are a link in the chain of e-Commerce, we are vulnerable to internal and external security breaches, service interruptions and third-party and employee fraud schemes that could damage our reputation and expose us to a risk of loss or litigation and monetary damages. Our payment services may be susceptible to credit card and other payment fraud schemes, including unauthorized use of credit cards, debit cards or bank account information, identity theft or merchant fraud. We expect that technically sophisticated criminals will continue to attempt to circumvent our anti-fraud systems. If such fraud schemes are successful or otherwise cause merchants, customers or partners to lose confidence in our services in particular, or in Internet systems generally, our business would be materially adversely affected. Our business may also be susceptible to potentially illegal or improper uses. These uses may include illegal online gambling, fraudulent sales of goods or services, illicit sales of prescription medications or controlled substances, software and other intellectual property piracy, money laundering, bank fraud, child pornography trafficking, prohibited sales of alcoholic beverages and tobacco products and online securities fraud. Despite measures we have taken to detect and lessen the risk of this kind of conduct, we cannot ensure that these measures will succeed. We believe we are compliant with the Payment Card Industry’s (PCI) Security Standard which incorporates Visa’s Cardholder Information Security Program (CISP) and MasterCard’s Site Data Protection(SDP) standard. However, there is no guarantee that we will maintain such compliance or that compliance will prevent illegal or improper use of our payment system. Our security measures may not prevent security breaches, service interruptions and fraud schemes and the failure to do so may disrupt our business, damage our reputation and expose us to risk of loss or litigation and possible monetary damages that would materially adversely effect our business, results of operation and financial condition. Changes to credit card association, debit networks and ACH rules or practices could adversely impact our business. We do not belong to nor can we directly access the bank card associations. As a result, we must rely on banks and their processing providers to process our credit, debit, EFT and ACH transactions. However, we must comply with the operating rules of the credit card associations and other payment networks such as debit networks and ACH networks. The associations’ member banks and network owners set these rules and the associations and network owners interpret them.Some of those member banks and network owners compete with us in certain situations.Visa, MasterCard, American Express, Discover, Interac or the Automated Clearing House could adopt new operating rules or interpretations of existing rules which we might find difficult or even impossible to comply with, resulting in our inability to give customers the option of using credit cards, debit cards, EFT and ACH facilities to fund their payments. If we were unable to provide a gateway for these payment services, our business would be materially and adversely affected. - 4 - We and our clients must comply with complex and changing laws and regulations. Government regulation influences our activities and the activities of our current and prospective clients, as well as our clients’ expectations and needs in relation to our products and services. Businesses that handle consumers’ funds, such as our business, are subject to numerous state, federal, provincial and international regulations, including those related to banking, credit cards, electronic transactions and communication, escrow, fair credit reporting, privacy of personal information and financial records, internet gambling and others. State, federal and provincial money transmitter regulations and federal and international anti-money laundering and money services business regulations can also apply under some circumstances. The application of many of these laws with regard to electronic commerce is unclear. In addition, it is possible that a number of laws and regulations may be applicable or may be adopted in the future with respect to conducting business over the Internet concerning matters such as taxes, pricing, content and distribution. If applied to us, any of the foregoing rules and regulations could require us to change the way we do business in a way that increases costs or makes our business more complex. In addition, violation of some statutes may result in severe penalties or restrictions on our ability to engage in e-Commerce, which could have a material adverse effect on our business. Privacy legislation, including the Gramm-Leach-Bliley Act and regulations thereunder, the Personal Information Protection and Electronic Documents Act in Canada, as well as provincial and state laws may also affect the nature and extent of the products or services that we can provide to clients as well as our ability to collect, monitor and disseminate information subject to privacy protection. Consumer protection laws in the areas of privacy of personal information and credit and financial transactions have been evolving rapidly at the state, federal, provincial and international levels.As the electronic transmission, processing and storage of financial information regarding consumers continues to grow and develop, it is likely that more stringent consumer protection laws may impose additional burdens on companies involved in such transactions including, without limitation, notification of unauthorized disclosure of personal information of individuals.Uncertainty and new laws and regulations, as well as the application of existing laws, could limit our ability to operate in our markets, expose us to compliance costs, fines, penalties and substantial liability, and result in costly and time-consuming litigation.We have in the past collected personal data about consumers for use in our check authorization products, which has given rise to litigation involving our corporation. Furthermore, the growth and development of the market for e-Commerce may prompt more stringent consumer protection laws that may impose additional regulatory burdens on companies that provide services to online businesses. The adoption of additional laws or regulations, or taxation requirements may affect the ability to offer, or cost effectiveness of offering, goods or services online, which could, in turn, decrease the demand for our products and services and increase our cost of doing business. The Canadian Securities Administrators in Canada and the Securities and Exchange Commission and the National Association of Securities Dealers, Inc. in the United States, have also enacted regulations affecting our corporate governance, securities disclosure and compliance practices. We expect these regulations to increase our compliance costs and require additional time and attention. If we fail to comply with any of these regulations, we could be subject to legal actions by regulatory authorities or private parties. Our business is highly dependent on the efficient and uninterrupted operation of our computer network systems and data centers, and any disruption or material breach of security of our systems could materially harm our business. Our ability to provide reliable service largely depends on the efficient and uninterrupted operation of our computer network systems and data centers. Any significant interruptions or security or privacy breaches in our facilities, computer networks, firewalls and databases could harm our business and reputation, result in a loss of customers or cause inquiries and fines or penalties from regulatory or governmental authorities. Our systems and operations could be exposed to damage or interruption from fire, natural disaster, power loss, telecommunications failure, unauthorized entry or physical break-ins, computer viruses and hackers. The measures we have enacted, such as the implementation of security access and disaster recovery plans, may not be successful and we may experience problems other than system failures. We may also experience software defects, development delays and installation difficulties, which would harm our business and reputation and expose us to potential liability and increased operating expenses. - 5 - Our business may be harmed by errors in our software. The software that we develop and use in providing our transaction payment processing is extremely complex and contains thousands of lines of computer code. Complex software systems such as ours are susceptible to errors. We believe our software design, development and testing processes are adequate to detect errors in our software prior to its release.
